Case 18-00271       Doc 36    Filed 09/02/20 Entered 09/02/20 17:13:18            Desc Main
                                Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                          )   BANKRUPTCY CASE
                                                 )
 WILLIAM STREET,                                 )   NO.: 18-00271
                                                 )
          Debtor.                                )   CHAPTER 13
                                                 )
                                                 )   JUDGE: DONALD R. CASSLING

                                  NOTICE OF MOTION

 TO: SEE ATTACHED ADDRESSES

        PLEASE TAKE NOTICE THAT that on September 17, 2020, at 9:30 a.m., I will
 appear before the Honorable Donald R. Cassling or any judge sitting in that judge’s
 place, and present the motion of PennyMac Loan Services, LLC, for Relief from the
 Automatic Stay, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal
 appearance in court is necessary or permitted. To appear and be heard telephonically on
 the motion, you must set up and use an account with Court Solutions, LLC. You can set
 up an account at www.Court-Solutions.com or by calling Court Solutions at (917) 746-
 7476.

         If you object to this motion and want it called on the presentment date above,
 you must file a Notice of Objection no later than two (2) business days before that date.
 If a Notice of Objection is timely filed, the motion will be called on the presentment date.
 If no Notice of Objection is timely filed, the court may grant the motion in advance
 without a hearing.

        I, the undersigned Attorney, certify that I served a copy of this notice and the
 attached motion on each entity shown on the attached list at the address shown and by the
 method indicated on the list on September 2, 2020, at 5:00 p.m.

                                                 McCalla Raymer Leibert
                                                 Pierce, LLC
                                                 /s/Kinnera Bhoopal
                                                 Kinnera Bhoopal
                                                 ARDC# 6295897
                                                 1 N. Dearborn Suite 1200
                                                 Chicago, IL 60602
                                                 (312) 346-9088
   This is an attempt to collect a debt and any information obtained will be used for
                                      that purpose.
Case 18-00271        Doc 36     Filed 09/02/20 Entered 09/02/20 17:13:18     Desc Main
                                  Document     Page 2 of 4



                             NOTICE OF MOTION ADDRESSES

 To Debtor:                                           Served via U.S. Mail
 William Street
 308 N Latrobe
 Chicago, IL 60644

 William Street
 14412 S Union Ave
 Riverdale, Illinois 60827

 To Co-Debtor:                                        Served via U.S. Mail
 Virginia Street
 14412 S Union Ave
 Riverdale, Illinois 60827

 To Attorney:                                         by Electronic Notice through ECF
 David M Siegel
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090

 To Trustee:                                          by Electronic Notice through ECF
 Tom Vaughn
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603


 McCalla Raymer Leibert Pierce, LLC
 Attorney For: Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
  Case 18-00271        Doc 36     Filed 09/02/20 Entered 09/02/20 17:13:18          Desc Main
                                    Document     Page 3 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
WILLIAM STREET,                                 )   NO.: 18-00271
                                                )
         Debtor.                                )   CHAPTER 13
                                                )
                                                )   JUDGE: DONALD R. CASSLING
                                                )

   MOTION TO MODIFY THE AUTOMATIC STAY AND CO-DEBTOR
                          STAY

         NOW COMES PennyMac Loan Services, LLC by and through its attorneys, McCalla

Raymer Leibert Pierce, LLC, and requests that the Automatic Stay and Co-Debtor Stay

heretofore entered on the property located at 14412 S Union Ave, Riverdale, Illinois 60827 be

Modified, stating as follows:

   1.       On January 05, 2018, the above captioned Chapter 13 was filed.

   2.       On March 01, 2018, the above captioned Chapter 13 was confirmed.

   3.       PennyMac Loan Services, LLC services the first mortgage lien on the property

            located at 14412 S Union Ave, Riverdale, Illinois 60827.

   4.       The Plan calls for the Debtor to be the disbursing agent for the post-petition mortgage

            payments directly to PennyMac Loan Services, LLC. Post-petition payments are

            $982.42.

   5.       The post-petition mortgage payments are due and owing for April 01, 2020. The

            default to PennyMac Loan Services, LLC is approximately $4,197.53 through August

            2020 including a post-petition suspense balance of $714.57. Another payment will

            come due on September 1, 2020 in the amount of $982.42.

   6.       The plan is in material default.
  Case 18-00271        Doc 36     Filed 09/02/20 Entered 09/02/20 17:13:18         Desc Main
                                    Document     Page 4 of 4



   7.       PennyMac Loan Services, LLC also seeks to modify the stay as to co-debtor Virginia

            Street pursuant to 11 U.S.C. §1301(a).

   8.       PennyMac Loan Services, LLC continues to be injured each day it remains bound by

            the Automatic Stay.

   9.       PennyMac Loan Services, LLC is not adequately protected.

   10.      The property located at 14412 S Union Ave, Riverdale, Illinois 60827 is not

            necessary for the Debtor's reorganization.

   11.      No cause exists to delay the enforcement and implementation of relief and

            Bankruptcy Rule 4001(A)(3) should be waived.

   12.      If impacted by COVID-19, please have your attorney contact the undersigned to

            discuss possible loss mitigation actions.



         WHEREFORE, YOUR MOVANT respectfully prays that the Automatic Stay and Co-

Debtor Stay be modified and that Bankruptcy Rule 4001(a)(3) be waived as not applicable, and

for such other and further relief as this Court deems just.



                                                        McCalla Raymer Leibert Pierce, LLC

                                           By:          /s/Kinnera Bhoopal
                                                        Kinnera Bhoopal
                                                        Illinois Bar No. 6295897
                                                        Attorney for Creditor
                                                        1 N. Dearborn Suite 1200
                                                        Chicago, IL 60602
                                                        Phone: (312) 346-9088
                                                        Fax: (312) 551-4400
                                                        Email: ILpleadings@mrpllc.com
